Title: From Alexander Hamilton to George Washington, 2 November 1777
From: Hamilton, Alexander
To: Washington, George


Head Quarters Fish Kill [New York]Novemr. 2d. 1777
Dear Sir,
I lodged last night in the neighbourhood of New Windsor. This morning early, I met Col: Morgan with his corps about a mile from it, in march for Head Quarters. I told him the necessity of making all the dispatch he could so as not to fatigue his men too much, which he has promised to do.
I understood from Col: Morgan that all the Northern army were marching down on both sides the River, and would probably be to-morrow at New Windsor and this place; and that General Putnam had held a council for the general disposition of them, in which it was resolved to send you 4000 men, and to keep the rest on this side the River. I came here in expectation that matters were in such a train as to enable me to accomplish my errand without going any farther; unless it should be to hasten the troops that were on their march. But on my arrival, I learn from Mr Hughes and Aid De Camp of General Gates, that the following disposition of the Northern army had taken place.
General Patersons, Glovers & Nixons brigades, & Col. Warners mountain boys to remain in and about Albany; barracks building for them.
General Poor’s Brigade marching down this side of the River to join General Putnam; will probably be here tomorrow. General Larned’s brigade, Morgan’s corps, Warn⟩er’s⟩ Brigade of Massachusettes militia & some Regimen⟨ts⟩ of N York militia—on their march on the West side of the River.

I have directed General Putnam, in your name, to send forward with all dispatch to join you, the two Continental brigades & Warner’s Militia brigade. This last is to serve ’till the latter end of this month. Your instructions did not comprehend any militia; but as there are certain accounts here that most of the troops from New York are gone to reinforce General Howe, and as so large a proportion of the Continental troops have been detained at Albany, I concluded you would not disapprove of a measure calculated to strengthen you, though but for a small time, and have ventured to adopt it, on that presumption. Being informed by General Putnam, that General Wynds, with 700 Jersey militia were at Kings ferry, with intention to cross to Peeks-Kill, I prevailed upon him to relinquish that idea & send off an immediate order for them to march towards Red-bank. It is possible however, unless your Excellency supports this order by an application from yourself, he may march his men home instead of to the place he has been directed to repair to. Neither Lee’s Jackson’s Regiments, nor the detachments belonging to General McDougall’s division have yet marched. I have pressed their being sent, and an order has been dispatched for their instantly proceeding.
Col: Hughes is pressing some Fresh horses, for me. The moment they are ready I shall recross the River in order to fall in with the troops on the other side, and make all the haste I can to Albany to get the three brigades there sent forward.
Will your Excellency permit me to observe, that I have some doubts under present circumstances and appearances of the propriety of leaving the regiments proposed to be left in this quarter? But if my doubts on this subject were stronger than they are I am forbid by the sense of Council from interfering in the matter.
I have the honor to be With the warmest esteem &   respect Your Excelly. most Obedt serv.
A. Hamilton
General Poor’s Brigade is just arrived here. They will proceed to join you with all expedition. So strongly am I impressed with the importance of endeavoring to crush Mr. Howe, that I am apt to think it would be adviseable to draw off all the Continental troops. Had this been determined on, General Warner’s 1600 militia might have been left here.
 